ON THE MERITS
Parishes are recognized in our law and in the Constitution of 1921 as governmental divisions' of the State.
The Constitution, Art. 7, Sec. 73,- provides that clerks of court may be paid a salary and that the fees collected in. excess of their salary may be disposed, of as required by law.
The law, Acts 1916, No. 142, Sec. 5, provides that if at the end of a year there remains any part of the Clerks’ Salary Fund, it shall be turned into the parish treasury. A provision like that contained in the Constitution of 1921 is contained in an amendment to the Constitution of 1913 adopted in 1917. See Act 155 of the Extra Ses. 1916. And a provision like that contained in Act 142 of 1916 is found in Act 14, Sec. 5, (Amend. 1921, No. 124, p. 314) of Extra Ses. of 1918.
*197See also Revised Statutes, Sec. 2642, as to right of police jury to require an accounting as to parish funds.
As a result of the law requiring fees in excess of salaries to he paid into the parish treasury, there results an implied power in the police jury to have made an audit and investigation for the purpose of recovering for the parish any sums that may be due them from the Clerks’ Salary Fund. State vs. Miller, 41 La. Ann. 53, 5 South. 258, 7 South. 672. Timothy Byrne vs. Parish of East Carroll, 45 La. Ann. 392, 12 South. 521.
The judgment sustaining the exception of no cause and no right of action was correct and must be affirmed.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from herein be and the same is hereby affirmed, the plaintiff and appellant to pay the cost of the exception in both courts.